                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF ALABAMA
                                         SOUTHERN DIVISION

CASSANDRA SHEARS,                                    )
                                                     )
                         Plaintiff,                  )
                                                     )
v.                                                   )
                                                     ) CIVIL ACTION NO. 19-00161-JB-N
SYMETRA LIFE INSURANCE COMPANY,                      )
                                                     )
                         Defendant.                  )

                                                  ORDER

         After due and proper consideration of the issues raised, and there having been no objections filed,

the Report and Recommendation of the Magistrate Judge (Doc. 21) made under 28 U.S.C. § 636(b)(1)(B)-

(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR 72(a)(2)(S), and dated September 13, 2019,

is ADOPTED as the opinion of this Court.

         Accordingly, it is ORDERED that the Defendant’s Motion to Dismiss and to Strike (Doc. 2) is

GRANTED in part and DENIED in part, as follows:

     1. the Federal Rule of Civil Procedure 12(b)(6) motion to dismiss is GRANTED as to Counts 1 and 2

         of the operative complaint, and is otherwise DENIED; and

     2. the Federal Rule of Civil Procedure 12(f) motion to strike is GRANTED to the extent the Plaintiff’s

         jury demand requests a jury trial on any issue related to Count 3, and is otherwise DENIED as

         MOOT due to the dismissal of all other claims.

     DONE and ORDERED this 10th day of October, 2019.

                                                  /s/ JEFFREY U. BEAVERSTOCK
                                                  UNITED STATES DISTRICT JUDGE
